                                              United States District Court
                                             Western District of Washington




GERALD ALAN INMAN AND ROBIN                                          Case Number: 3:20-CV-05424-JRC
COLETTE INMAN

 Plaintiff(s)                                                        APPLICATION FOR LEAVE TO APPEAR
                                                                     PRO HAC VICE
 V.
U.S. BANK, N.A., AS THE TRUSTEE, SUCCESSOR TRUSTEE TO BANK OF
AMERICA, N.A., AS SUCCESSOR TO LASALLE BANK, N.A. AS TRUSTEE FOR
MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST, MORTGAGE
LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-C, NATIONSTAR
MORTGAGE, LLC

 Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
KATHRYN B. HOECK                             hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
U.S. Bank, N.A., as Trustee, Successor Trustee to Bank of America, N.A. as Successor to LaSalle
Bank, N.A., as Trustee, for Merrill Lynch First Franklin Mortgage Loan Trust, Mortgage Loan Asset-
Backed Certificates, Series 2007-3, and Nationstar Mortage LLC
The particular need for my appearance and participation is:
I regularly represent Nationstar and its investors in similar matters in other jurisdictions and it would
be cost-effective to represent Nationstar and U.S. Bank as trustee in this matter as well.



I, Kathryn B. Hoeck                                       understand that I am charged with knowing and complying with
all applicable local rules;

I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.



Date: 06/16/2020
                                                                                       Kathryn B. Hoeck
                                                          Signature of Applicant: s/


         U.S. District Court h Pro Hac Vice Application                                                     Page '
         Revised "#$ &%, 2020
Pro Hac Vice Attorney

Applicant's Name:                 Kathryn B. Hoeck
Law Firm Name:                    Akerman LLP
Street Address 1:                 420 S. Orange Avenue, Suite 1200
Address Line 2:

City: Orlando                                         State: FL             Zip:   32801
Phone Number w/ Area Code (407) 419-8524 Bar #                            813060             State   Florida
Primary E-mail Address: kathy.hoeck@akerman.com
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:
                                paul.ettori@akerman.com; barbara.morrison@akerman.com



                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Kathryn B. Hoeck                                         is unable to be present upon any date
assigned by the court.

Date:    6/17/2020                Signature of Local Counsel: s/ Christopher G. Varallo

Local Counsel's Name:             Christopher G. Varallo, WSBA #29410
Law Firm Name:                    WITHERSPOON KELLEY
Street Address 1:                 422 W. Riverside Avenue, Suite 1100
Address Line 2:

City: Spokane                                         State: WA             Zip:   99201-0300
Phone Number w/ Area Code (509)              624-5265                     WSBA #29410
                                                                  Bar #




             U.S. District Court h Pro Hac Vice Application                                                Page (
             Revised "#$ &%, 2020
